                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:06-CR-00022-KDB-DSC
 UNITED STATES OF AMERICA,

                Plaintiff,

       v.                                                         ORDER

 CARLOS GIBBS,

                Defendant.


   THIS MATTER is before the Court on Defendant’s pro se “COVID-19 motion.” (Doc. No.

1378). Although it is not entirely clear what relief Defendant is seeking, he appears to be requesting

a reduction in his sentence or home confinement due to the COVID-19 pandemic and his

underlying health issues.1 The Court will construe the motion as a motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, and the Coronavirus Aid,

Relief, and Economic Security (CARES) Act of 2020.

   Section 603(b) of the First Step Act amended Section 3582(c)(1)(A), which previously only

allowed a court to reduce a term of imprisonment on motion of the Director of the Bureau of

Prisons (BOP). Now a court may entertain a motion filed by a defendant: (1) after full exhaustion

of all administrative rights to appeal a failure of the BOP to bring a motion on the inmate’s behalf;

or (2) after the lapse of 30 days from the receipt of such a request by the warden of the facility,



   1 Defendant claims that he has “on-going chronic care issues,” including “issues with breathing
complications” that caused him to use a CPAP machine while under the care of a UNC sleep study
doctor. He asserts that since he has been in prison, he has gone “through all the proper measures”
and has still not received the treatment he needs. Defendant, however, does not attach any
documentation to support his claims that he suffers from respiratory complications or other
documentation showing the severity of his conditions.


       Case 5:06-cr-00022-KDB-DSC Document 1381 Filed 05/06/20 Page 1 of 3
whichever is earlier. Here, Defendant cannot obtain relief from this Court when he has not first

sought it through the warden at his facility. Defendant has not alleged or provided any

documentation to show that he has requested such relief from the BOP. Therefore, the Court is

without authority to consider the merits of his claim. United States v. Raia, 954 F.3d 594, 595 (3d

Cir. 2020) (denying motion for compassionate release based on COVID-19 where defendant did

not first seek relief from the BOP).

   In response to the COVID-19 pandemic, the President signed the CARES Act into law on

March 27, 2020. Pub. L. 116-136, 134 Stat. 281, 516. Section 12003(b)(2) of the Act gives the

Director of the BOP authority to lengthen the maximum amount of time a prisoner may be placed

in home confinement under 18 U.S.C. § 3624(c)(2) during the covered emergency period, if the

Attorney General finds that emergency conditions will materially affect the functioning of the

BOP. On April 3, 2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in determining those

candidates. See United States v. Caudle, 740 F. App’x 364, 365 (4th Cir. 2018) (stating that the

district court lacks authority to govern designation of prisoners under Section 3624(c)(2)).

   IT IS THEREFORE ORDERED that Defendant’s “COVID-19 motion,” (Doc. No. 1378),

is DENIED without prejudice.

   The Clerk is directed to certify copies of this Order to Defendant, the Federal Defender, the

United States Attorney, the United States Marshals Service, and the United States Probation

Office.




     Case 5:06-cr-00022-KDB-DSC Document 1381 Filed 05/06/20 Page 2 of 3
SO ORDERED.
                            Signed: May 6, 2020




 Case 5:06-cr-00022-KDB-DSC Document 1381 Filed 05/06/20 Page 3 of 3
